Citation Nr: 1417217	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-25 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  He died in June 2003.  The Appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.  The Appellant filed a Notice of Disagreement (NOD) in June 2010.  The RO issued a Statement of the Case (SOC) in September 2011.  In September 2011, the Appellant filed his Substantive Appeal.  Thus, the Appellant perfected a timely appeal of this issue.  

The RO in Cleveland, Ohio, currently has jurisdiction over this appeal. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran died in June 2003 from nonservice-connected causes and was permanently cremated in July 2003. 

2.  The Appellant's claim for nonservice-connected VA burial benefits was received by VA in April 2009, more than two years after the permanent cremation of the Veteran's body.

3.  The circumstances of the Veteran's death do not meet any of the enumerated exclusions from the two-year filing deadline provided by regulation for the benefit sought.




	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.1600, 3.1601(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In some cases, however, the VCAA notification and assistance provisions are inapplicable because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821   (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  In the instant case, as discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA burial benefits.  The VCAA is therefore inapplicable and need not be considered in this case.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004).


Analysis

The Appellant is seeking nonservice-connected burial benefits.  

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is based upon the following conditions:  (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of his death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State, and the VA Secretary determines:  i) that there is no next of kin or other person claiming the body of the deceased veteran; and, ii) that there are not available sufficient resources in the veteran's estate to cover burial and funeral expenses; and, the applicable further provisions of 38 C.F.R. § 3.1600 and 38 C.F.R. §§ 3.1601-3.1610.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility.  38 C.F.R. § 3.1600(c).

When a veteran dies from nonservice-connected causes, an amount not to exceed a certain amount may be paid as a plot or interment allowance.  Entitlement to a plot or interment allowance is subject to the following conditions:  (i) the deceased veteran is eligible for burial in a national cemetery; (ii) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and, (iii) the applicable further provisions of 38 C.F.R. § 3.1600 and 38 C.F.R. §§ 3.1601 -3.1610. 38 C.F.R. § 3.1600(f).  See 38 U.S.C.A. § 2303.

Applications for payments of burial and funeral expenses, to include plot or interment allowance under 38 U.S.C.A. § 2302, must be filed within two years after the burial of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized at a VA facility pursuant to 38 C.F.R. § 3.1600(c), or for burial in a national cemetery pursuant to 38 C.F.R. § 3.1600(g).  38 C.F.R. 
§ 3.1601(a).

The Certificate of Death shows that the Veteran died in June 2003 at his private residence.  The evidence of record shows that the Veteran was permanently cremated in July 2003 at the Strowder Funeral Chapel, a private facility. 

At the time of his death, the Veteran was not service-connected for any disabilities. Thus, as the Veteran did not die of a service-connected disability, did not die in a VA facility, and was not buried in a national cemetery or cemetery owned by the federal government, a burial allowance is available only if an application for burial benefits was received within two years of his permanent burial.  38 C.F.R. § 1601.

The Appellant's application for burial benefits was received by VA in April 2009, more than two years after the Veteran's July 2003 cremation.  The Appellant acknowledges that he did not submit a claim within two years of the Veteran's burial.  However, he argues that he should be granted a waiver of this two-year limit due to financial and emotional hardship.  See February 2010 statement by the Appellant.  He has also essentially asserted that his failure to do so was because he was unaware of any entitlement to the benefit.  Id.

Although the Appellant may have been unaware of the requirement that a claim for burial benefits be submitted within two years of the Veteran's burial, the absence of such knowledge cannot serve as the basis for an award of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380   (1947); see Velez v. West, 11 Vet. App. 148 (1998).  Persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of actual knowledge or hardship resulting from innocent ignorance.  Morris, 1 Vet. App at 265. 

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The Appellant did not submit his claim for burial benefits within two years of the Veteran's permanent cremation.  While the Board sympathizes with the Appellant, acknowledges the Veteran's wartime service, and fully understands the Appellant's contentions, unfortunately, the Board is nonetheless bound by the law and is unable to grant benefits on an equitable basis because it has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of burial benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims (Court) pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).  In addition, nonservice-connected burial benefits in the form of an allowance for internment expenses, to the extent an appellant claims such an expense, must similarly be denied as a matter of law based on the date of filing outside of the prescribed two-year period.  38 C.F.R. § 3.1601(a).

For the foregoing reasons, the Board concludes that the claim for nonservice-connected burial benefits must be denied, as the requirements under the statute and implementing regulations are not met.  See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to nonservice-connected burial benefits is denied.



____________________________________________
JENNIFER HWA 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


